IN THE SUPREME COURT OF IOWA
                                     No. 09–1204

                              Filed February 26, 2010


IN THE INTEREST OF A.K.S., Minor Child,

R.S., Mother,

         Appellant.



         On review from the Iowa Court of Appeals.



         Appeal from the Iowa District Court for Washington County, Lucy J.

Gamon, District Associate Judge.



         State seeks further review of court of appeals’ decision reversing

juvenile court judgment terminating mother’s parental rights.            DECISION

OF COURT OF APPEALS VACATED.                       DISTRICT COURT JUDGMENT

AFFIRMED.



         Kathryn J. Salazar of Day, Meeker, Lamping, Schlegel & Salazar,

Washington, for appellant mother.



         Jeffrey L. Powell of Tindal Law Office, P.L.C., Washington, for appellee

father.

         Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Barbara A. Edmondson, County Attorney, for appellee

State.

         Katherine    E.M.   Lujan   of   Lloyd,    McConnell,   Davis   &   Lujan,

Washington, for minor child.
                                             2

TERNUS, Chief Justice.

       A mother appeals the termination of her parental rights to her then

four-year-old daughter. She contends the juvenile court erred in finding (1)

reasonable efforts for reunification had been made by the State, (2) clear and

convincing evidence supports the child could not safely be returned to her

home, and (3) termination was in the child’s best interests.                 The court of

appeals found termination was not in the child’s best interests. It reversed

the termination order and remanded the case to the juvenile court.                      The

State seeks further review. Upon our de novo review, we vacate the court of

appeals decision and affirm the judgment of the juvenile court terminating

the mother’s parental rights.

       I. Background Facts and Proceedings.

       A.K.S. was born in December 2004.                 In 2006, the Department of

Human Services (DHS) instituted an investigation when it learned that

A.K.S. was living with her father, T.S., a registered sex offender who had

served prison time for sexually abusing a daughter from a prior relationship.

Shortly after the investigation began, R.S. and T.S. were married. A.K.S. was

temporarily placed in foster care for three months until R.S. found

permanent housing away from T.S.

       In September 2006, A.K.S. was adjudicated a child in need of

assistance pursuant to paragraphs (c)(2) and (d) of Iowa Code section

232.2(6) (2005). 1     Specifically with regards to A.K.S.’s mother, R.S., the

juvenile court found that R.S. had failed to provide adequate supervision to

A.K.S. by allowing the child’s father to have unsupervised contact with her


       1Paragraph   (c)(2) identifies a child in need of assistance who has been harmed or is
imminently likely to be harmed because the child’s parent has failed “to exercise a
reasonable degree of care in supervising the child.” Iowa Code § 232.2(6)(c)(2). Paragraph
(d) identifies a child who has been or is imminently likely to be sexually abused by a
member of the child’s household. Id. § 232.2(6)(d).
                                     3

daughter, knowing that he was an untreated sex offender.        The juvenile

court found an imminent likelihood that T.S. would sexually abuse A.K.S. if

she were allowed to remain in his care.      At a subsequent dispositional

hearing, the court ordered R.S. to not allow any unsupervised contact

between A.K.S. and T.S. R.S. was also ordered to complete a sex offender

program to educate her about the dangers of sex offenders. R.S. retained

legal custody of A.K.S., with the department to monitor placement. T.S. was

allowed supervised visits only.

      Over the next year, DHS continued to have extensive contact with the

family, providing many services to R.S. including housing assistance,

individual therapy, family-centered services, FSRP services, day care for

A.K.S., transportation services, and a child development evaluation.       A

psychological evaluation of R.S. revealed R.S. was mildly mentally retarded,

but noted no “acute psychological distress that would impede her ability to

parent children.”

      On March 18, 2008, the court entered an ex parte temporary removal

order removing A.K.S. from R.S.’s home based upon allegations that T.S. was

having unsupervised visitation with A.K.S. At a contested hearing, the court

found R.S did not believe T.S. posed a risk to A.K.S. and had allowed the

unauthorized visits. In addition, the court found that R.S. allowed the child

a visit in a home where R.S. knew another sex offender was residing. The

court also noted that neither parent had completed the court-ordered sex

offender program.    Based upon these findings, A.K.S. was placed in the

custody of DHS for purposes of placement in foster care.

      After A.K.S.’s placement in foster care, R.S. cooperated with the

services provided by the department in an effort to regain custody of A.K.S.

R.S. obtained a divorce from T.S. and a no-contact order against him. She

continued to meet weekly with a sex offender therapist and participated in
                                            4

parenting services, which were combined with supervised visits. A second

psychological evaluation was obtained in which the psychologist made

recommendations to those attempting to teach R.S. new skills.                       These

recommendations were noted and implemented by R.S.’s providers.

       In November 2008, however, the department learned that R.S. was

continuing to have contact with T.S. through text messaging, even though

she was aware the no-contact order forbade such communications.                        On

April 15, 2009, the State petitioned the juvenile court, pursuant to Iowa

Code section 232.111 (2009), for termination of the parental rights of R.S.2

After a hearing, the juvenile court, on July 30, 2009, terminated R.S.’s

parental rights to A.K.S. pursuant to Iowa Code section 232.116(1)(f). R.S.

filed a timely notice of appeal.        The case was transferred to the court of

appeals which reversed the juvenile court, concluding it was in the child’s

best interests to postpone the termination of R.S.’s parental rights for six

months to test R.S.’s ability to parent the child independently. Upon our

further review, we now reverse the court of appeals and affirm the juvenile

court’s decision terminating R.S.’s parental rights to A.K.S.

       II. Scope and Standard of Review.

       We review a decision to terminate parental rights de novo. In re P.L.,
___ N.W.2d ___, ___ (Iowa 2010).                 We give weight to the factual

determinations of the juvenile court, but we are not bound by them. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).               Grounds to terminate parental

rights must be proven by clear and convincing evidence. Id.

       III. Analytical Framework.

       The proper analytical approach to be applied in chapter 232

termination cases was recently reviewed in In re P.L. The first step is for the

       2The  State separately petitioned to terminate T.S.’s parental rights to A.K.S. That
petition was granted, and the decision was affirmed by the court of appeals.
                                         5

court to determine whether a ground for termination exists under section

232.116(1). In re P.L., ___ N.W.2d at ___. “If a ground exists, the court may

terminate a parent’s parental rights.” Id. (citing Iowa Code § 232.116(1)). In

determining      whether   to   terminate,   “ ‘the   court   shall   give   primary

consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental,

and emotional condition and needs of the child.’ ” Id. (quoting Iowa Code

§ 232.116(2)).    The judge’s decision should contain any findings in this

regard.   Id.    Lastly, “the court must consider if any of the exceptions

contained in section 232.116(3) allow the court not to terminate.” Id. (citing

Iowa Code § 232.116(3)).

      IV. Analysis.

      Iowa Code section 232.116 provides the grounds for parental rights

termination under chapter 232. Pursuant to the statute, if the court finds

that all of the following exist, it may order the termination of parental rights:

              (1) The child is four years of age or older.
            (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
            (3) The child has been removed from the physical custody
      of the child’s parents for at least twelve of the last eighteen
      months . . . .
             (4) There is clear and convincing evidence that at the
      present time the child cannot be returned to the custody of the
      child’s parents as provided in section 232.102.

Iowa Code § 232.116(1)(f).

      R.S. does not dispute the first three elements under this section were

established. However, she does assert reasonable efforts for reunification, as

required in section 232.102, were not provided, and therefore, termination

was inappropriate at this time.      She also claims there was not clear and

convincing evidence that A.K.S. could not be safely returned to her home.
                                      6

See id. §§ 232.102, .116(1)(f).   Finally, R.S. contends termination of her

parental rights was detrimental to A.K.S.’s best interest.            See id.

§ 232.116(3). We will discuss each argument in turn.

      A. Reasonable Efforts for Reunification.            Iowa Code section

232.102(5)(b) requires “reasonable efforts shall be made to make it possible

for the child to safely return to the family’s home.” Such efforts must be

undertaken by the State prior to termination of the parent’s rights.      In re

C.H., 652 N.W.2d 144, 147 (Iowa 2002); see In re C.D., 508 N.W.2d 97, 100

(Iowa Ct. App. 1993). In determining whether reasonable efforts have been

made, the court is required to consider the type, duration, and intensity of

services or support offered and the relative risk of the child remaining in the

home versus removal. See Iowa Code § 232.102(10)(a).

      R.S. claims the State failed to make reasonable efforts to support

reunification because DHS did not assist her in locating a new sex offender

therapist or forward her psychological assessments to the new therapist in a

timely manner. She also asserts DHS failed to adjust its services to take into

account her cognitive limitations, did not provide transportation to and from

services, did not increase visitation, did not provide parenting skills

instruction, and did not aid her in finding programming that would assist

her in keeping her child.

      The record reveals that, while DHS did not assist R.S. in locating a

new sex offender therapist or forward her psychological assessments to the

new therapist, R.S. was successful in obtaining a new therapist in January

2009 who was quickly able to determine what educational methods worked

best with R.S. Moreover, the record contains ample evidence that DHS did

adjust its services, including parenting skills instruction and programming,

to take into account R.S.’s cognitive limitations.   In addition, efforts were

made to assist R.S. with transportation whenever possible.       Nevertheless,
                                       7

after almost three years of extensive services, R.S. had made limited progress

in her ability to successfully parent A.K.S.     The juvenile court correctly

concluded that reasonable efforts were made to reunify R.S. with A.K.S.

      B. Whether A.K.S. Can Safely Be Returned to R.S.’s Care. Before a

parent’s parental rights can be terminated pursuant to Iowa Code section

232.116(1)(f), there must be clear and convincing evidence that, at the time

of the hearing, the child cannot be returned to the custody of the parents.

In its petition to terminate parental rights, DHS’s main concern revolved

around R.S.’s ability to keep A.K.S. safe. See In re P.L., ___ N.W.2d at ___

(noting that in determining whether to terminate a parent’s parental rights,

the court’s primary considerations are the child’s safety, the best placement

for the furthering of long-term growth and nurturing, and the physical,

mental, and emotional condition and needs of the child). DHS concluded

that, while R.S. genuinely tried to make improvements and genuinely loves

and cares for her child, she remains unable to ensure A.K.S.’s safety,

particularly her safety from sex offenders.

      In determining that A.K.S. could not be safely returned to R.S., the

juvenile court noted the evidence established: (1) that A.K.S.’s father, T.S.,

was a sex offender who was found to be at “maximum risk” for future sexual

assault and/or incestuous behavior; (2) that despite all the years of therapy,

R.S., due to her limited cognitive ability and trusting nature, would not be

able to recognize potential dangers in A.K.S.’s environment without an

extensive support network; and (3) no such support network exists for R.S.

now or in the foreseeable future. Based upon these facts and R.S.’s history

of maintaining contact with T.S., while denying that she was doing so, the

court concluded that, if A.K.S. were returned to R.S.’s care, the risk of sexual

abuse would be unacceptably high. Moreover, the court found A.K.S. has

shown an ability to bond with her foster family and was clearly adoptable.
                                       8

See Iowa Code § 232.116(2) (requiring the court, in determining whether to

terminate parental rights, to consider “the best placement for furthering the

long-term nurturing and growth of the child” and the mental and emotional

needs of the child). Upon our de novo review, we conclude the juvenile court

correctly concluded A.K.S. could not be safely returned to R.S.’s care, and it

was in the child’s best interest to terminate R.S.’s parental rights.

      C. Whether Termination of R.S.’s Rights Would Be Detrimental to

A.K.S.    “Even though the court may determine that termination is

appropriate under section 232.116(2), the court need not terminate a

parent’s parental rights if any of the circumstances contained in section

232.116(3) exist.” In re P.L., ___ N.W.2d at ____. R.S. contends that it was

not in A.K.S.’s best interest that her parental rights be terminated because

there was clear and convincing evidence that termination would be

detrimental to A.K.S. due to the closeness of the parent-child relationship.

See Iowa Code § 232.116(3)(c).

      The juvenile court was well aware and considerate of the bond between

R.S. and A.K.S.      Nevertheless, it concluded the risk of sexual abuse

outweighed the detrimental effect of termination of R.S.’s parental rights.

Upon our de novo review, we conclude the juvenile court correctly concluded

the application of an exception to termination under section 232.116(3)(c)

was not warranted.

      V. Conclusion.

      Upon our de novo review, we concur in the juvenile court’s decision to

terminate R.S.’s parental rights. Therefore, we vacate the court of appeals’

decision and affirm the judgment of the juvenile court terminating the

mother’s parental rights.
                                   9

    DECISION OF COURT OF APPEALS VACATED. DISTRICT COURT

JUDGMENT AFFIRMED.

    This opinion shall not be published.